Citation Nr: 1532313	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to reinstatement as a helpless child for Dependent and Indemnity Compensation (DIC) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to November 1945. He died in the line of duty during World War II.  The Appellant is his surviving adult son.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) which denied the Appellant's claim to be reinstated as a helpless child for DIC purposes.    

In March 2009, the Appellant requested a hearing before a Decision Review Officer (DRO) at the RO and a hearing before a member of the Board.  A DRO hearing was scheduled for September 12, 2011.  However, the Appellant subsequently withdrew his request for both a DRO and a Board hearing.  Accordingly, the hearing requests have been withdrawn.

The Board remanded the appeal in August 2012 for additional development, which included issuance of a VCAA notice letter, a request for clarification on the Appellant's marital history, to include a request for copies of any marriage certificates and divorce decrees in the Appellant's possession, and upon receipt of such information, a Regional Counsel opinion addressing whether the Appellant's marriage was valid or void.  As the Board will discuss in more detail below, the Board finds that the Agency of Original Jurisdiction has substantially complied with the Board's remand order, and the Board may proceed with a decision on the issue at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  



FINDINGS OF FACT

1.  The Appellant was born in October 1939, and attained the age of 18 in October 1957. 

2.  In January 1958, after the Appellant's 18th birthday, VA recognized him as a helpless child because he became permanently incapable of self-support prior to his 18th birthday by reason of mental or physical defect diagnosed as petit mal epilepsy.  

3.  The Appellant married in November 1968; his helpless child benefit was terminated on account of the marriage.    

4.  The Appellant was divorced from M.C.R. effective November 2004.  The divorce decree shows that a valid marriage did exist between the parties and that the Circuit Court of Montgomery County, Alabama had jurisdiction over the parties and of the cause of action.

5.  The Appellant's marriage was not terminated prior to November 1, 1990, and was terminated by divorce.


CONCLUSION OF LAW

The criteria for reinstatement of helpless child benefits for DIC purposes are not met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

Pursuant to an August 2012 remand order, the RO issued VCAA notice in August 2012, informing the Appellant of the information and evidence necessary to substantiate his claim for reinstatement as a helpless child for DIC purposes.  The notice letter informed the Appellant that in order to be recognized as a child of the Veteran for compensation and pension purposes, the person must be unmarried, and therefore if a child marries, benefits for the child are stopped.  It was indicated that if the marriage was later terminated, a child may only reestablish entitlement provided that the marriage was established before November 1, 1990, and the marriage was either declared void or annulled.  While this notice letter was not issued prior to initial adjudication of the claim, the Board finds that the RO cured the VCAA notice deficiency by issuing corrective notice in August 2012 and by readjudicating the case in a November 2012 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  In this case, the Appellant's claim for helpless child benefits was denied by the RO based on his former marital status.  Because the Appellant contends that his former marriage was void, and because his former spouse's name, identified on a November 1968 marriage certificate differed from the name identified on a November 2004 divorce decree, the Board remanded the appeal in August 2012 so that the RO could request that the Appellant provide clarification with regard to his marital history, to include a request for copies of any marriage certificates and divorce decrees in the Appellant's possession.  In an August 2012 notice letter, the RO requested that the Appellant provide such evidence/ information regarding the termination of his marriage, to include a copy of a final decree of annulment and copies of any marriage certificates and divorce decrees in his possession.  To date, the Appellant has not submitted any of the information or evidence requested pursuant to the Board remand.  For these reasons, the Board finds that the AOJ substantially complied with the terms of the August 2012 remand in it attempts to obtain clarification and any outstanding marriage certificates or divorce decrees to address the Appellant's former marital status, and a decision is being made on the available evidence of record.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  

The Board is cognizant that the August 2012 Board remand order included a request for a Regional Counsel opinion to address the validity of the Appellant's marriage.  However, because the Appellant has not submitted the requested information or evidence addressing his marital history, and upon further review of the record, the Board finds that an October 2004 opinion from the Circuit Court of Montgomery County, Alabama adequately addresses the question of whether a valid marriage existed between the Appellant and M.C.R., the Board finds that the evidence of record is sufficient to adjudicate the claim, and an additional remand for a Regional Counsel opinion is not necessary.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In light of the foregoing, the Board finds that VA has provided the Appellant with every opportunity to submit evidence and arguments in support of appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant. 

Helpless Child Benefits

The Appellant claims entitlement to reinstatement of helpless child benefits based on the dissolution of his marriage in November 2004.  VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2014). 
 
The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57 (2014).  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  
38 U.S.C.A. § 103(e); see also 38 C.F.R. § 3.55(b)(1).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," on or after January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained prior to November 1, 1990.  38 C.F.R. § 3.55(b)(2); see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388, 1388-343 (1990). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

By way of background, the Veteran served during World War II when he died in the line of duty.  The Appellant is the Veteran's surviving son who was born in October 1939.  He attained the age of 18 in October 1957.  After the Veteran's death, his surviving spouse (who is also now deceased) was awarded a death pension in February 1946.  The Appellant was added to the award as a dependent.  On or around the Appellant's 18th birthday, the Appellant's mother filed a claim for additional DIC benefits on account of the Appellant being a helpless child.  In January 1958, after the Appellant's 18th birthday, VA recognized him as a helpless child because he became permanently incapable of self-support prior to his 18th birthday by reason of mental or physical defect diagnosed as petit mal epilepsy.  The helpless child award continued until the Appellant married C.B. in November 1968 in Alabama.  By a December 1968 letter, VA informed the Appellant, through his guardian, that the helpless child benefit would be terminated on account of the marriage.  In a January 1969 decision, the Appellant was deemed by VA to be competent from November 18, 1968, the date of his marriage.  

In September 2006, the Appellant filed a claim from which the current appeal arises.  He requested reinstatement of DIC benefits as a helpless child because, although he had married, he was now divorced.  

The evidence of record shows that the Appellant was married in November 1968, and that, subsequently, his marriage was either terminated by divorce or death.  See 38 C.F.R. § 3.55(b)(2).  A November 2008 marriage certificate shows that the Appellant was married to C.B. in November 1968.  A October 2004 divorce decree shows that Appellant was divorced from M.C.R. effective November 2004.  The divorce decree shows that a valid marriage did exist between the parties and that the Circuit Court of Montgomery County, Alabama had jurisdiction over the parties and of the cause of action.

It is unclear from the record whether M.C.R. is the same woman, identified as C.B., on the November 1968 marriage certificate.  While the Board remanded the case for clarification in that regard, and requested that the Appellant provide any additional evidence, to include marriage certificates, divorce decrees, or a final decree of annulment, the Appellant did not respond the RO's request for information, and the Board's decision is, therefore, based on the available evidence of record.  

The Appellant contends that his marriage to M.C.R. was void because he married without the consent of his parent.  The Board finds that the Appellant is competent to provide lay evidence with regard to his marriage and the reasons for dissolution of the marriage.  The Board finds, however, that his March 2009 statements asserting that his marriage was deemed null because of his helpless child status, and that it was determined not to be a legal marriage, are not consistent his statement made in a September 2006 claim for benefits, where the Appellant stated that "I did marry but am not divorced."  The Board finds, additionally, that the Appellant's contentions with regard to the validity of the marriage are not consistent with findings made by the Circuit Court of Montgomery County, Alabama in the 2004 divorce decree, which specifically states, "the Court is of the opinion and finds that there does exist a valid marriage between the parties."  Accordingly, the Board finds that the Appellant's statements addressing the validity of his marriage are not credible and were made for compensation purposes.  The Board finds that the weight of the evidence shows that the Appellant's marriage was valid, and was dissolved by divorce in November 2004.  There is no evidence of record, other than the Appellant's own assertions, showing that the marriage was void.  

Since the Appellant's marriage was terminated by divorce or death sometime after 1996, and not prior to November 1, 1990, the provisions of 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(2), which pertain to the marriage of a child which terminated prior to November 1, 1990, do not apply.  Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(1), the only legal grounds for the recognition of the Appellant as a child of the Veteran is if the marriage was void, or has been annulled by a court having basic authority to render annulment decrees.  The Board finds that weight of the evidence, which includes findings from a divorce decree issued by the Circuit Court of Montgomery County, Alabama, shows that the Appellant entered into a valid marriage which was dissolved by divorce in November 2004.  On the basis of the evidence of record and in accordance with 
38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(1), the Board finds that the claim for reinstatement of helpless child benefits the Appellant is precluded as a matter of law. 

VA is bound in its decision making by applicable law.  Because the Appellant's marriage terminated via divorce or death after November 1, 1990, he is not a qualifying "child" of the Veteran ineligible for the benefits sought as a matter of law.  Accordingly, the Appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER


Reinstatement of helpless child benefits for the Appellant is denied as a matter of law.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


